          Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NICHOLE ADAMS-FLORES,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    18-CV-12150 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CITY OF NEW YORK et. al,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Nichole Adams-Flores brings a host of discrimination and retaliation claims

against the City of New York (the “City”); one of her former employers, the New York City

Health and Hospital Corporation (“HHC”); and several former colleagues. In a prior Opinion

and Order, the Court dismissed most of Adams-Flores’s claims but permitted her to amend her

complaint in several discrete respects. See Adams-Flores v. City of New York, No. 18-CV-12150

(JMF), 2020 WL 996421, at *7-8 (S.D.N.Y. Mar. 2, 2020) (ECF No. 58). Plaintiff timely filed

an amended complaint, ECF No. 74 (“TAC”), and Defendants HHC, Patsy Yang, and Ross

MacDonald (the “Moving Defendants”) now move again, pursuant to pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, to dismiss all of Adams-Flores’s claims against them,

see ECF No. 77. For the reasons that follow, the motion is GRANTED in full.

                                               BACKGROUND

        The Court described the background of this case in its prior Opinion and Order, see

Adams-Flores, 2020 WL 996421, at *1-2, familiarity with which is presumed, and thus includes

here only the facts relevant to the instant motion. It draws those facts from the operative Third
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 2 of 11




Amended Complaint (the “Amended Complaint”), and it assumes them to be true for purposes of

this motion. See, e.g., Kleinman v. Elan Corp., 706 F.3d 145, 147, 152 (2d Cir. 2013).

       Adams-Flores, an African-American woman, is a licensed and registered psychologist

who, until February 2016, worked at HHC as a clinical supervisor. TAC ¶¶ 14, 43, 53, 87. In

late 2015, while pregnant, Adams-Flores made a request to her direct supervisor, Jude Leung, for

an accommodation to allow her to work from home while on bed rest. Id. ¶¶ 56, 62. Leung

informed Adams-Flores that Yang, who served as Senior Vice President of Correctional Health

Services for HHC, had denied the request and recommended that Adams-Flores be shifted to

part-time work instead, claiming that Adams-Flores’s position required her to work on site. Id.

¶¶ 21, 64-65. Adams-Flores complained to Leung, reminding her that HHC had an obligation to

provide reasonable accommodations for pregnant women. Id. ¶¶ 68-69. Additionally, she

alleges that HHC “allowed many others in similar roles” — that is, with the same title and the

same supervisor — “to work from alternative clinical locations.” Id. ¶ 91; see id. ¶¶ 92-93.

“However, these similarly situated individuals, [sic] were not African American and did not

require accommodation of a disability.” Id. ¶ 91.

       Nevertheless, HHC did not reverse the decision to deny Adams-Flores her requested

accommodations. See id. ¶ 70. Shortly thereafter, Adams-Flores reported to an Equal

Employment Opportunity (“EEO”) Officer at HHC that HHC was discriminating against her on

the basis of her pregnancy. See id. ¶¶ 75, 78-80, 82-83, 85. On January 25, 2016, she also

proposed several alternative accommodations, such as working in person in a wheelchair while

wearing a mask to prevent exposure to toxins. Id. ¶ 78-79. HHC did not respond to these

proposals. See id. ¶¶ 81-83. Because of this lack of response, on February 1, 2016, Adams-

Flores announced her decision to resign from HHC and transfer to a new position at the




                                                2
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 3 of 11




Department of Corrections (the “DOC”). See id. ¶¶ 83-84, 99-101. Then, on February 8, 2016,

HHC granted her work-from-home request through her last day with HHC, February 12, 2016.

Id. ¶¶ 87-88.

       In her new role at the DOC, Adams-Flores was required to work with HHC, which

oversees medical care for those in DOC custody. That meant continuing to work closely with

many HHC employees, including Yang and MacDonald, HHC’s Chief of Medicine. See id.

¶¶ 99-100, 152. Their working relationship was toxic from the beginning. Adams-Flores alleges

that Yang and MacDonald often treated her rudely and made her job difficult by excluding her

from meetings or withholding relevant information. See id. ¶¶ 104, 107-10, 135, 143, 146, 157-

60. Adams-Flores became aware of the meetings only after they had already taken place, and her

work suffered as a result. Id. ¶ 111. In at least one instance, Yang falsely blamed Adams-Flores

for failing to enact an initiative that was discussed at one of these meetings, even though Yang

had not informed her of the plan and instead coordinated with a white male administrator at the

DOC to execute a portion of the work. Id. ¶ 112.

       On December 27, 2018, Adams-Flores filed her initial complaint against HHC, the DOC,

the City, and several of her former colleagues, including Yang and MacDonald, alleging that

Defendants had discriminated against her on the basis of her race, sex, and pregnancy and

engaged in unlawful retaliation. See ECF No. 4. Defendants moved to dismiss most — but not

all — of Adams-Flores’s claims and, on March 2, 2020, the Court issued its Opinion and Order

granting that motion in large part. To the extent relevant here, the Court “dismissed as untimely,

without leave to amend,” all of Adams-Flores’s Title VII claims “to the extent that they accrued

prior to December 20, 2016.” Adams-Flores, 2020 WL 996421, at *3. It also dismissed, albeit

with leave to amend, all claims against HHC, “[t]o the extent they are timely, . . . for the period




                                                  3
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 4 of 11




before February 2016” and all claims against Yang and MacDonald. Id. at *4-6, 8. On July 24,

2020, Adams-Flores filed the Amended Complaint renewing these claims. See TAC ¶¶ 210-58.

                                       LEGAL STANDARDS

        In evaluating Defendants’ motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept all facts set forth in the Amended Complaint as true and draw all reasonable inferences in

Adams-Flores’s favor. See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d

Cir. 2008) (per curiam). A claim will survive a Rule 12(b)(6) motion, however, only if the

plaintiff alleges facts sufficient “to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556). A plaintiff must show “more than a sheer possibility that a defendant has acted

unlawfully,” id., and cannot rely on mere “labels and conclusions” to support a claim, Twombly,

550 U.S. at 555. If the plaintiff’s pleadings “have not nudged [his or her] claims across the line

from conceivable to plausible, [the] complaint must be dismissed.” Id. at 570. Where, as here, a

plaintiff brings claims of employment discrimination, however, the facts “alleged in the

complaint need not give plausible support to the ultimate question of whether the adverse

employment action was attributable to discrimination. They need only give plausible support to

a minimal inference of discriminatory motivation.” Littlejohn v. City of New York, 795 F.3d 297,

311 (2d Cir. 2015); see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86-87 (2d

Cir. 2015).




                                                    4
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 5 of 11




                                          DISCUSSION

       The Moving Defendants move to dismiss three sets of claims renewed by Adams-Flores

in the Amended Complaint: Title VII claims against HHC; claims against HHC for

discrimination and retaliation in violation of the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290 et seq.; and all claims against Yang and MacDonald. The

Court will address each set of claims in turn.

A. Title VII Claims Against HHC

       Adams-Flores’s renewed Title VII claims against HHC need not detain the Court long.

In its earlier Opinion and Order, the Court dismissed “any standalone [Title VII] claims based on

conduct prior to December 20, 2016 — including all conduct during Adams-Flores’s

employment at HHC” — with prejudice because they were time-barred. Adams-Flores, 2020

WL 996421, at *3 (emphasis added). The inclusion of these claims in the Amended Complaint

is therefore patently improper. And even if that were not the case, the claims remain untimely

for the reasons the Court previously explained. As the Court noted, Title VII requires a plaintiff

such as Adams-Flores to file a charge of discrimination with the Equal Employment Opportunity

Commission within 300 days of the alleged discriminatory action. See id.; see also 42 U.S.C.

§ 2000e-5(e)(1). Here, she did not do so until October 16, 2017, see ECF No. 51-1, which means

that any conduct that occurred before December 20, 2016, is not actionable under the federal

statute. That includes all of HHC’s alleged conduct, as she left HHC for the DOC in February

2016 and has not been employed by HHC since. See TAC ¶ 101.

B. NYSHRL Claims Against HHC

       The Court turns, then, to Adams-Flores’s NYSHRL claims against HHC. In its earlier

Opinion and Order, the Court dismissed these claims because she “fail[ed] to allege facts raising




                                                 5
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 6 of 11




even a minimal inference of discrimination or retaliation.” Adams-Flores, 2020 WL 996421, at

*8. Adams-Flores had attempted to make the necessary showing of discrimination by alleging

that HHC had treated “employees not in the protected group” more favorably. See id. at *5

(internal quotation marks omitted). The Court concluded, however, that she had failed to allege

facts to plausibly support a finding that any comparators were similarly situated to her or that her

protected characteristic was at least a motivating factor in her adverse employment action. See

id. More specifically, the Court concluded that “Adams-Flores’s failure to describe the

circumstances that gave rise to . . . [the] denial of her request [for accommodation], let alone

provide any specificity as to her alleged comparators’ qualifications, responsibilities,

employment history, and the particulars of their requests to work remotely, [was] fatal to her

claims.” Id. (internal quotation marks omitted). “Adams-Flores, for instance, [did] not establish

whether her alleged comparators [had] requested to work from home, as Adams-Flores did, or

from other locations and what their grounds for their requests were.” Id.

       Although Adams-Flores’s Amended Complaint contains more allegations, it does not

actually cure this fatal deficiency. As before, Adams-Flores’s discrimination claim against HHC

turns on her assertion that HHC treated similarly situated employees better than it treated her.

See TAC ¶¶ 91-93; ECF No. 85 (“Pl.’s Opp’n”), at 13-16. But the Amended Complaint alleges

merely that these purported comparators were permitted “to work from an office in an

administrative wing at the work location for an entire workday, only visiting inmate units on an

as needed basis, if at all.” TAC ¶ 92. It also alleges that the comparators and Adams-Flores had

the same supervisor and that — “[o]n information and belief” — the comparators did not make

their request “as an accommodation for any disability.” Id. But it still does not describe the

comparators’ qualifications, responsibilities, or employment history. Nor does it provide any




                                                 6
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 7 of 11




hint about the reasons for the comparators’ requests. And tellingly, it does not claim that any

comparator was pregnant or allowed (or, for that matter, even requested) to work from home.

Taken together, this is not enough to nudge Adams-Flores’s claim across the plausibility line.

See, e.g., Graham v. Long Island R.R., 230 F.3d 34, 40 (2d Cir. 2000) (requiring “a reasonably

close resemblance of the facts and circumstances of plaintiff’s and comparator’s cases”); accord

Dooley v. JetBlue Airways Corp., No. 14-CV-4432 (JMF), 2015 WL 1514955, at *3 (S.D.N.Y.

Apr. 1, 2015), aff’d in relevant part, 636 F. App’x 16, 20 (2d Cir. 2015).

       Adams-Flores’s renewed NYSHRL retaliation claim against HHC also falls short. To

successfully plead such a claim, a plaintiff must plausibly allege that she suffered a relevant

adverse employment action “because” of a protected activity. See N.Y. Exec. Law § 296(7); see

also Farmer v. Shake Shack Enters., LLC, 473 F. Supp. 3d 309, 330 (S.D.N.Y. 2020). “Where

timing is the only basis for a claim of retaliation,” however, “and gradual adverse job actions

began well before the plaintiff had ever engaged in any protected activity, an inference of

retaliation does not arise.” Slattery v. Swiss Reins. Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001);

accord Jacob v. NYSARC, Inc., No. 13-CV-1677 (KPF), 2014 WL 6750654, at *12 (S.D.N.Y.

Dec. 1, 2014); Hartley v. Rubio, 785 F. Supp. 2d 165, 182 (S.D.N.Y. 2011). That is the case

here. Adams-Flores contends that the denial of her request for an accommodation was

retaliatory. See TAC ¶¶ 64, 214; see Pl.’s Opp’n 17. But the initial denial occurred before

Adams-Flores engaged in her alleged protected activities — namely, by complaining to Leung

and the EEO. See TAC ¶¶ 64-86. Adams-Flores alleges no adverse employment action after her

protected activity. In fact, HHC eventually granted Adams-Flores’s initial request for an

accommodation only a few weeks later. See TAC ¶ 87. Thus, Adams-Flores’s renewed

NYSHRL retaliation claim against HHC must be and is dismissed. See Slattery, 248 F.3d at 95.




                                                 7
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 8 of 11




C. Claims Against Yang and MacDonald

       Finally, Adams-Flores brings renewed claims of discrimination and retaliation, and

aiding and abetting the same, against Yang and MacDonald pursuant to 42 U.S.C. § 1983

(“Section 1983”), the NYSHRL, and the New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq. See TAC ¶¶ 231-32, 240, 247, 252-55; Pl.’s Opp’n 19-21.

For starters, any such claims relating to the period when Adams-Flores was an HHC employee

fail for the reasons discussed above — namely, Adams-Flores’s failure to allege sufficient facts

showing minimal support for an inference of discrimination or retaliation. See Reynolds v.

Barrett, 685 F.3d 193, 204 (2d Cir. 2012) (requiring discriminatory purpose to support individual

liability for Section 1983 equal protection claims); White v. Pacifica Found., 973 F. Supp. 2d

363, 377-78 (S.D.N.Y. 2013) (requiring a primary violation of the NYSHRL and the NYCHRL

to support aiding-and-abetting liability). The discrimination claims alleged against Yang and

MacDonald for the period after Adams-Flores moved from HHC to the DOC are even weaker

and, a fortiori, fail as well. The only allegations in the Amended Complaint that speak to Yang’s

and MacDonald’s intent during that period relate to their treatment of other non-African-

American employees. See, e.g., TAC ¶¶ 107, 110-11, 143. But the Amended Complaint is even

more sparse with respect to these alleged comparators than it is with respect to the alleged

comparators at HHC. See, e.g., id. ¶ 110 (describing the comparators relevant to the DOC period

as merely “at Plaintiff’s level”). That is not enough to plausibly allege an individual

discrimination claim against Yang or MacDonald under any of the statutes at issue. See

Reynolds, 685 F.3d at 204 (Section 1983); McHenry v. Fox News Network, LLC, — F. Supp. 3d

—, 2020 WL 7480622, at *8-9 (S.D.N.Y. 2020) (NYSHRL and NYCHRL).




                                                 8
         Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 9 of 11




       Similarly, Adams-Flores fails to state an individual retaliation claim against Yang or

MacDonald for the period after she started working at DOC. As noted, to establish a prima facie

case of retaliation, a plaintiff must show a “causal connection between the protected activity and

the adverse employment action.” Moore v. Verizon, No. 13-CV-6467 (RJS), 2016 WL 825001,

at *15 (S.D.N.Y. Feb. 5, 2016) (Sullivan, J.) (internal quotation marks omitted) (NYSHRL and

NYCHRL); see also Vega, 801 F.3d at 90-91 (Section 1983). Where, as here, a plaintiff is

unable to show direct evidence of retaliatory purpose, she may rely on a close temporal

proximity between the protected activity and the adverse action. See Moore, 2016 WL 825001,

at *15 (NYSHRL and NYCHRL); see also Sosa v. N.Y.C. Dep’t of Educ., 368 F. Supp. 3d 489,

518-19 (E.D.N.Y. 2019) (Section 1983). When “mere temporal proximity” is used to

demonstrate causation, however, “the protected activity and the adverse action must occur ‘very

close’ together.” Moore, 2016 WL 825001, at *15 (quoting Clark Cnty. Sch. Dist. v. Breeden,

532 U.S. 268, 273-74 (2001)); see also Sosa, 368 F. Supp. 3d at 519. Here, the only specific

allegations involving Yang or MacDonald occurred in January and July 2018 — at least two

years after Adams-Flores made her complaints about HHC’s treatment of her accommodation

request. See TAC ¶¶ 135, 146, 157. Without direct evidence of retaliatory motive, this is way

too long to support an inference of causation. See, e.g., Torre v. Charter Commc’ns, Inc., — F.

Supp. 3d —, 2020 WL 5982684, at *7 (S.D.N.Y. 2020) (dismissing a retaliation claim where

“the alleged retaliatory conduct took place more than five months after engaging in protected

activity” and the plaintiff failed to “allege any other evidence of a causal connection”); Moore,

2016 WL 825001, at *15 (holding that, even under the more lenient approach of the NYCHRL,

causation was insufficiently pled where there was a four-month gap between the protected

activity and adverse action and no other evidence of causation); see also Sosa, 368 F. Supp. 3d at




                                                 9
        Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 10 of 11




519 (“Motions to dismiss [Section 1983 retaliation claims] have been granted when the temporal

proximity exceeds one year.”).1

                                         CONCLUSION

       For the foregoing reasons, the Moving Defendants’ motion is granted in full and the

renewed claims at issue are dismissed. Furthermore, the Court declines to sua sponte grant

Adams-Flores leave yet again to amend her complaint to cure any defects. See, e.g., Denny v.

Barber, 576 F.2d 465, 471 (2d Cir. 1978) (denying leave to amend a second time when the

district court had previously granted leave to amend and “had put plaintiff’s counsel on the

plainest notice of what was required”); Avillan v. Brennan, No. 16-CV-5611 (AJN) (RLE), 2018

WL 4680027, at *6 (S.D.N.Y. Sept. 28, 2018) (denying leave to amend because the plaintiff

“[had] already had the opportunity to amend his complaint to address the pleading deficiencies

identified by the Court in [its] prior opinion, but [had] been unable to do so”). That leaves the

following live claims: Adams-Flores’s Title VII claims against the City (to the extent they

accrued after December 20, 2016), her claims against Defendant Martin Murphy, discussed in

the Court’s earlier Opinion and Order, Adams-Flores, 2020 WL 996421, at *6, as well as the

claims that Defendants did not move to dismiss earlier or here, namely her NYSHRL and

NYCHRL claims against the City, Cynthia Brann, and Jeff Thamkittikasem, and her Section

1983 claims against Brann and Thamkittikasem. Within twenty-one days of this Opinion and



1
        To the extent that the Amended Complaint includes any hostile work environment claim
against Yang and MacDonald, it would need to be dismissed for essentially the same reasons:
Adams-Flores fails to allege sufficient facts showing that any actions taken against her were
taken because of a protected characteristic. See Naumovski v. Norris, 934 F.3d 200, 214 (2d Cir.
2019) (requiring proof of “but-for” causation for Section 1983 hostile work environment claims);
Russo v. N.Y. Presbyterian Hosp., 972 F. Supp. 2d 429, 451, 454 (E.D.N.Y. 2013) (requiring a
plaintiff to show that a hostile work environment occurred “because of” a protected characteristic
to support a NYSHRL or NYCHRL claim).



                                                10
        Case 1:18-cv-12150-JMF Document 89 Filed 03/10/21 Page 11 of 11




Order, the remaining Defendants shall file their answers to these claims. The parties shall then

appear for an initial pretrial conference on April 13, 2021, at 4:15 p.m. The parties are

reminded that no later than the Thursday before the conference, they must submit the materials

described at ECF No. 7.

       The Clerk of Court is directed to terminate ECF No. 77 and to terminate HHC, Yang, and

MacDonald as Defendants.


       SO ORDERED.

Dated: March 10, 2021                             __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                11
